SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

26
CA 14-01376
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


DANIEL WILLIAMS, CLAIMANT-RESPONDENT,

                     V                                           ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)
(CLAIM NO. 114956.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DANIEL WILLIAMS, CLAIMANT-RESPONDENT PRO SE.


     Appeal from a decision of the Court of Claims (Stephen J. Lynch,
J.), entered October 28, 2013. The decision awarded claimant money
damages.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Kuhn v Kuhn, 129 AD2d 967, 967).




Entered:   February 13, 2015                    Frances E. Cafarell
                                                Clerk of the Court